




CITATION:
Stern
          Estate v.
Solehdin
, 2011
          ONCA 305




DATE: 20110419



DOCKET: C51845 & C51846



COURT OF APPEAL FOR ONTARIO



Weiler, Simmons and Epstein JJ.A.



BETWEEN



Susan Stern,
          Estate Trustee of the Estate of Benjamin Stern, Deceased and Meyer
Gindin





Applicants (Respondents)



and



Nizar

Solehdin
and
Yasmeen

Solehdin



Respondents (Appellants)



AND BETWEEN



Capital One, National Association formerly known as
          Hibernia National Bank




Applicant (Respondent)



and



Nizar

Solehdin
and
Yasmeen

Solehdin



Respondents (Appellants)



D. Brent McPherson, for the appellants



Raymond F. Leach and Michael A.
Polvere
,
          for the respondents



Heard:
April 7, 2011



On appeal from the judgments of
          Justice Lynne C. Leitch of the Superior Court of Justice, dated March 2,
          2010.



ADDENDUM



[1]

Following our endorsement in these appeals, released on
    April 13, 2011, counsel for the respondents wrote to this court concerning this
    courts disposition regarding the agreed upon costs of the appeals.  This addendum responds to that
    correspondence.

[2]

Accordingly, an order will go awarding costs to the
    respondents as follows:

(1)

to the respondents, Susan Stern, Trustee of the Estate
    of Benjamin Stern, Deceased and Meyer
Gindin
, fixed
    in the amount of $14,000, inclusive of disbursements and applicable taxes; and

(2)

to
the respondent Capital One,
    National Association formerly known as Hibernia National Bank, fixed in the
    amount of $14,000, inclusive of disbursements and applicable taxes.


K.M. Weiler J.A.

Janet
    Simmons J.A.


Gloria
    Epstein J.A.


